DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8, 9 and 11-21 are pending in this application.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

Claims 1-4, 8, 9, 11-14 and 21 are allowed.

The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record is a review publication by Cleland et al. (2012), of record, whom taught the use of various solvents for protein extraction from bone, including 50mM ammonium bicarbonate and 6M guanidine-HCl (Pg. 4, Table 4) as well as desalting by washing (thereby separating at least one protein) (Pg. 4, Column 2, Lines 1-4), extraction at room temperature (Pg. 7, Column 1, Line 14), and an embodiment wherein the bone sample is a mineralized bone sample (Pg. 3, Table 2, Gurley 2). 
et al. (2007) teaches a method of protein extraction in bone tissue for proteome analysis which requires a first step of demineralization with HCl, extraction with lysis buffer containing guanidine-HCl, and which resulted in significantly improved protein extraction efficiency as compared to extraction with undemineralized bone (Pg. 2287, Abstract and Pg. 2288, Column 2, Lines 5-8 and Pg. 2289, Table 1).  The reference is also indicative of the use of guanidine-HCl as an extraction agent only and not as an acid demineralization agent.  While Jiang et al. does teach an embodiment wherein protein is extracted from undemineralized bone with an extraction buffer of guanidine-HCl in buffer, no obviousness exists as the prior art (see Cleland et al. above) teaches that protein extraction from bone with ammonium bicarbonate only occurs in previously demineralized bone.  Similarly, Moy et al. (US 5,459,241), of record, teaches clarification of previously extracted (from bone) gelatin solutions with diammonium phosphate, however the extraction is carried out bone which has been demineralized (see Column 2, Lines 1-37).  Schweitzer et al. (2007) taught the molecular and chemical analysis of dinosaur tissue/bone but required at least partial demineralization of the samples (Pg. 277, Column 2, Lines 6-17 and Pg. 278, Figs 1-2).  

et al. (2009) similarly taught a method for the biomolecular characterization and protein sequences from dinosaur bone which was extracted chemically (citing Schweitzer et al. [2007]) or demineralized (Pg. 626, Column 2, Lines 9-11 and Pg. 627, Figs. 1-2).  Thus, the state of the art indicates that bone was generally demineralized prior to protein analysis and always demineralized prior to protein extraction.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/29/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653